Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, Applicant claims an “electronic control unit” that is different than the “battery control unit” claimed in claim 2.  From the disclosure, it is not clear what the difference between these two control units is.  There is virtually no mention in the disclosure of what “electronic control unit” is and how it is different/separate than the “battery control unit”.  Clarification is required.
In claim 5, Applicant claims “determining a degree of reliability”.  There is a lack of disclosure regarding how this determining step is accomplished to arrive at a “degree of reliability”.  Applicant discloses how the reliability can vary between batteries (such as in paragraph 29 of the instant published application), but there is nothing in the disclosure regarding how the reliability “degree” is determined.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claims 1 and 7, Applicant claims “a battery information including an information on a failure and repair history”.  By claiming “a battery information” and “an information”, it is unclear if these informations are the same or different.  A more clear way of claiming this would be “a battery information including a failure and repair history”.
In claim 2, Applicant claims a “battery control unit” in line 5.  It is not clear if this control unit is different than electronic control unit of claim 1.  Clarification is required.
In claim 3, Applicant claims “the data stored in the battery control unit” in line 2.  There is a lack of antecedent basis for this term in the claim.
In claim 4, Applicant claims “a repair information” in line 2.  It is not clear if this is the same information claimed in claim 1 which states “an information on a failure and repair history”.  Clarification is required.
In claim 5, Applicant claims “determining a degree of reliability”.  This claim is not clear due to the lack of disclosure regarding how this “determining” step is accomplished.

Claim Interpretation
Throughout the claims, Applicant uses the terms “repair history” and “failure history”.  These terms are not explicitly defined in the specification and as such, these terms are given their broadest reasonable interpretation.  See rejection below for how they are interpreted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi (US 2010/0188039).
Regarding claims 1, 6 and 7, Yamauchi discloses a battery management apparatus configured to manage a battery to be reused, comprising: 
an electronic control unit (31) including a microprocessor and a memory connected to the microprocessor (see Fig. 7 which illustrates controller 31 comprising a CPU and memory), wherein 
the microprocessor is configured to perform acquiring a battery information (see paragraph 82 which discloses that information processing unit/control unit 31 is configured to receive information from the battery) including an information on a failure and repair history of the battery before the battery is reused (such as the “anomaly flags” that mark when a battery has “failed” due to overcharge, overdischarge, etc. see paragraph 58 as well as repair history such as when the battery is recharged, see paragraph 64), 
the memory is configured to store the battery information (as discussed in paragraph 82 which discloses storing battery information into memory), and 
the microprocessor is configured to further perform determining a restriction imposed on the battery when the battery is reused, based on the battery information stored in the memory (see paragraph 55 which discloses that the controller monitors the information and notifies the vehicle controller when a battery needs to be restricted/replaced, such as if it needs to be put into a lower power service).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 2010/0188039) in view of Binder (US 2006/0214508).
Regarding claim 2, Yamauchi further discloses the battery includes: 
a battery body including a plurality of battery elements connected with each other in series or parallel (see annotated Fig. 7 below which illustrates battery 11 with a body and a plurality of cells/elements in series); 
a battery control unit (16 or 21) configured to monitor a state of the battery body (see paragraph 58 which discloses that many characteristics of the battery are monitored); and 
the battery information includes a rewrite of a data stored in the battery control unit (see paragraph 118 which discloses information in the battery is rewritten).
Yamauchi, however, is silent regarding the battery body comprising a switch.
Binder also discloses a battery (see abstract).
Binder teaches a battery which comprises a switch that is activated by a microprocessor when a value is below a predetermined threshold in order to disconnects the battery and alerts the user of a low value (paragraph 26).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the switch of Binder to the battery of Yamauchi in order to monitor the battery along with disconnecting it and alerting a user when a battery value does not meet a threshold.


    PNG
    media_image1.png
    633
    832
    media_image1.png
    Greyscale

Regarding claim 3, Yamauchi further discloses the memory is configured to store the data before the data stored in the battery control unit is rewritten (see paragraph 118 which discloses re-writing information/data which indicates that the information/data is stored in the memory).
Regarding claim 4, Yamauchi further discloses the battery information includes a repair information including an information on a repaired portion and a repair content of the battery (the recharging of Yamauchi is a form of repairing a discharged battery and these recharges are logged as battery information, see paragraph 64, for example), 
the memory is configured to store the repair information before the battery is reused (see paragraph 64 which discloses logging the recharge history), and 
the microprocessor is configured to perform the determining including determining the restriction in accordance with the repair information stored in the memory (see paragraph 55 which discloses that the controller monitors the information and notifies the vehicle controller when a battery needs to be restricted/replaced).
Regarding claim 5, Yamauchi further discloses the microprocessor is configured to perform the determining including calculating a degree of a reliability of the battery information and determining the restriction in accordance with the degree of the reliability (the reliability/resistance/capacity of the battery in a high power service, such as System A, is monitored by the controller, as suggested in paragraph 48, and moved to lower power service, such as System B, as suggested in paragraph 48)  and .

Relevant Prior Art
US 2016/0232736 – Discloses commonly stored values of a battery system including alarm history, failure history and repair history (paragraphs 327 and 439)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725